Exhibit 3.1 ARTICLES OF AMENDMENT TO THE AMENDED AND RESTATED ARTICLES OF INCORPORATION OF BANK OF THE OZARKS, INC. Pursuant to the provisions of Section 4-27-1006 of the Arkansas Code Annotated, the undersigned Corporation adopts the following Articles of Amendment to its Amended and Restated Articles of Incorporation: FIRST:The name of the Corporation is Bank of the Ozarks, Inc. SECOND:The following amendment to the Articles of Incorporation was adopted at a Meeting of Shareholders held on May 16, 2016 (the “Meeting”) by shareholders of the Corporation holding a majority of the votes entitled to be cast thereon in the manner prescribed by the Arkansas Business Corporation Act of 1987, as amended. NOW, THEREFORE, BE IT RESOLVED, that paragraph (a) of Article Sixth of the Amended and Restated Articles of Incorporation of the Corporation be amended in its entirety to read as follows: SIXTH.(a)The total amount of the authorized capital stock of the Corporation is as follows: SHARES CLASS PAR VALUE Common Preferred THIRD:The number of shares of stock of the Corporation outstanding at the time of such adoption was 90,722,037 shares of common stock, $0.01 par value, and the number of shares entitled to vote thereon was 90,700,399 shares, or approximately 99.98%. FOURTH:The number of shares entitled to vote on such adoption and which were represented at the Meeting was 82,217,656 shares.The number of shares cast in favor of such amendment was 80,905,850 shares, which amount is sufficient for approval of the amendment. Dated: May 16, 2016 BANK OF THE OZARKS, INC. By: /s/ Greg McKinney Name: Greg McKinney Title: Chief Financial Officer and Chief Accounting Officer
